Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 02, 2017

The Court of Appeals hereby passes the following order:

A18D0148. BOBBY RAY JEFFERSON v. THE STATE.

      In August 2000, Bobby Ray Jefferson pled guilty to aggravated assault, armed
robbery, possession of a firearm during the commission of a crime, and theft by
taking, and the trial court imposed a total sentence of life in prison. In 2006, we
affirmed the denial of Jefferson’s motion to vacate an illegal sentence. Jefferson v.
State, 279 Ga. App. 97 (630 SE2d 528) (2006).
      Several years later, Jefferson filed a motion to vacate a void judgment in his
criminal case and a civil action against the Attorney General and the Clerk of the
Superior Court. In a single order entered on August 30, 2017, the trial court denied
Jefferson’s motion to vacate a void judgment and dismissed his civil action. On
October 12, 2017, Jefferson filed this application for discretionary review of the
August 30 order. We lack jurisdiction.
      An application for discretionary review must be filed within 30 days of entry
of the order or judgment to be appealed. OCGA § 5-6-35 (d). The requirements of
OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an application for
appeal not made in compliance therewith. Boyle v. State, 190 Ga. App. 734 (380
SE2d 57) (1989). Jefferson’s application is untimely, as it was filed 43 days after
entry of the order he seeks to appeal. Accordingly, this application is hereby
DISMISSED for lack of jurisdiction.


                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       11/02/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.